Citation Nr: 9904961	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-23 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches, claimed 
as due to undiagnosed illness.

2.  Entitlement to service connection for nasal congestion, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for memory loss, 
claimed as due to undiagnosed illness.

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 1993, 
including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
for service connection for headaches, nasal congestion and 
memory loss, to include as due to undiagnosed illness related 
to his service in the Persian Gulf.  The veteran timely 
appealed the determination to the Board.  

In an October 1997 rating decision, the RO denied service 
connection for sleep disorder due to undiagnosed illness.  
The claims folder reflects that the RO attempted to notify 
the veteran of this determination, but that the 
correspondence was returned to the RO marked "not 
deliverable."  Although the issue is not currently in 
appellate status, the Board requests that the RO notify the 
veteran of the October 1997 determination at his current 
address.   

The Board's decision on the claim for service connection for 
headaches is addressed below.  However, the claims for 
service connection for nasal congestion and memory loss are 
addressed in the REMAND following the ORDER portion of the 
DECISION.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Although the record contains no specific medical opinion 
establishing a nexus between headaches and service, the 
veteran was treated for headaches in service, has indicated 
that he has experienced headaches since that time, and has a 
current diagnosis of headaches..


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, a chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998), 
38 C.F.R. §§ 3.102, 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for headaches is plausible and capable of 
substantiation, and thus well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Where, as here, a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  Id.  In addition, the Board is 
satisfied that all relevant evidence has been obtained 
regarding this claim and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may be granted on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001.  To fulfill the requirement of chronicity, the illness 
must have persisted for a period of six months.  38 C.F.R. § 
3.317.  These disabilities can be established by objective 
indications.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.

The veteran entrance medical examination includes no notation 
as to any medical condition, to include headaches.  In 
January 1993, the veteran was seen for complaints of 
headaches, which he reported had persisted for approximately 
one and one-half to two weeks.  He described that the 
headaches as sharp, intense, and localized above his right 
eye, but reported that they had "spread a little" to the 
temporal area.  In addition, he characterized the headaches 
as "boring baseline most of the time."  The veteran stated 
that he suffered from four to six of these such headaches per 
day.  

The examiner indicated that the veteran was not treating the 
disorder with any medication, and that the veteran denied 
having either a family history of headaches or similar 
episodes in the past; he also denied experiencing auras.  A 
physical examination was positive for tearing on the right 
side of the veteran's face.  The examiner also noted that the 
veteran exhibited flushing of the face.  The examination 
further disclosed that the veteran's sclera was clear, that 
the reaction of his pupils to light was normal, that his 
tympanic membranes were clear and that his hearing was 
"grossly normal."  In addition, the physician reported that 
the oral pharynx and sinuses were clear and that there was no 
nasal discharge.  Neurological evaluation of cranial nerves 
II to XII revealed that they were intact and that there was 
no gross motor or sensory deficits.  The assessment was 
cluster headaches.

Although there are no other references to headaches in the 
veteran's service medical records, during a hearing held 
before a hearing officer at the RO in May 1996, however, the 
veteran testified that he was treated for headaches by 
service medical personnel during his period of service in the 
Persian Gulf.  The veteran further testified that a service 
medical officer told him that the headaches would resolve, 
and that they were related to "growing pains."  Based on 
that information, the veteran said he did not seek further 
treatment during service or report the disorder at 
separation.  However, he and his spouse reported that he has 
suffered from chronic headaches, which he treats with 
Ibuprofen.  He stated, however, that at times, the headaches 
are so severe that he has to "close his eyes."

The RO received the veteran's claim for service connection 
for headaches in August 1993, two months subsequent to his 
discharge.  During a VA "Trachea and Bronchi" examination, 
conducted that same month, the veteran reported that he had 
suffered from episodic headaches since serving in Kuwait 
during the Persian Gulf War.  The veteran attributed the 
headaches to his exposure to daily oil fires.  He stated 
that, subsequent to returning from the Persian Gulf, he began 
experiencing severe frontal headaches as often as three times 
each week.  He also complained of having nasal problems.  The 
examination revealed mild erythema of the turbinates and some 
tenderness over the maxillary sinuses, bilaterally; the 
examiner reported that it was more severe on the right side.  
The physician stated, "[i]t appears from the history and 
physical, this patient may be suffering from chronic 
sinusitis.  It is unknown whether the oil fires to which he 
was exposed in Kuwait have anything to do with the 
development of his problems or not.  However, it would stand 
to reason that the headaches which he is experiencing could 
certainly be related to the sinusitis."  

Thereafter, in March 1995, the veteran was afforded pertinent 
VA "Miscellaneous Neurological Disorders (neurological)," 
"Nose and Sinus" and "Respiratory" examinations.  The VA 
neurological examination report reflects that the veteran 
indicated that he suffered from two different types of 
headaches.  He described the first type of headache as 
productive of a sharp pain that started just above either of 
his eyebrows and persisted for no longer than 30 seconds.  
The veteran stated that it resolves without any residual 
symptomatology.  He added that there are no warning signs and 
that there are no other symptoms associated with it.  With 
respect to the second type of headache, the veteran reported 
that it has a "sharp" onset and that it occurred in a 
similar location.  He explained, however, that it evolves 
into a pounding, throbbing sensation that persists for 
several hours.  He indicated that it is also accompanied by 
photophobia.  A neurological examination revealed no evidence 
of mental dysfunction and a cranial nerve examination did not 
disclose any abnormality.  The examiner stated that there 
were no neurologic symptoms associated with either type of 
headache.

The impression of the examiner was that the veteran had two 
types of headaches, which he indicated might be related.  He 
reiterated, "[c]learly, there is no evidence of neurologic 
dysfunction underlying the headache."  In addition, the 
examiner stated that "[t]he sharp pain that lasts for a 
brief period does not fit the category of headache with which 
I am familiar."  He said that it may be related to a sinus 
infection or chronic sinusitis.  The examiner added that the 
second type of headache "seems to be in keeping with a 
common migraine."  He added that the veteran's headache 
disorder was not productive of industrial impairment.

During a VA Nose and Sinus examination, conducted three days 
later, the veteran noted his history of having served in the 
Persian Gulf War, and reported that he had been exposed to 
"a terrific amount of smoke" from oil fires, chemical 
fumes, "very difficult air" and sand.  The veteran stated 
that he began experiencing headaches immediately upon his 
return to the United States in May 1991.  He described them 
as being manifested by a very sharp pain in the mid-forehead 
region that generally persisted for approximately 15 to 20 
seconds.  The veteran added that they occasionally persisted 
for a longer period and that they are relieved by treating 
them with Tylenol.  In addition, the veteran said that the 
headaches usually occurred between one to three times per 
week.

The examiner indicated that a CT scan should be performed to 
rule out any evidence of chronic sinusitis, which he stated 
might be contributing to his headaches.  The physician added 
that it was doubtful that his headaches were due to sinus 
pathology or to intranasal origin.  He cautioned, however, 
that if the mucosal contact points are detected on CT scan, 
that might be the etiology of the veteran's headaches.  The 
diagnosis was headaches.

Thereafter, during the VA respiratory examination, conducted 
two days later, the veteran reported that, since serving in 
Kuwait during the Persian Gulf War and being exposed to a 
large amount of "oil smoke," he had headaches and sinus 
problems.  He stated that he experienced two types of 
headaches.  He said the first type of headaches were 
"frontal," and usually occurred two to three times per 
week.  The veteran added, however, that during some weeks, he 
may not have headaches at all.  With regard to the latter 
type, he said that they, too, were "frontal," and that they 
usually persisted for only 20 to 30 seconds, and then 
spontaneously resolved.  

The physician reported that the examination revealed "what 
appear[ed] to be an allergic facies."  In addition, he 
indicated that the conjunctiva were not injected, the nares 
were extremely erythematous, with the right naris being far 
more swollen than the left, and the oropharynx had a 
"cobblestoned" appearance.  The impression of the examiner 
was that the veteran's history was consistent with a 
diagnosis of sinus headaches.

In February 1998, the veteran was afforded pertinent VA 
"Neurological Disorders" and "Nose, Sinus, Larynx and 
Pharynx" (respiratory) examinations.  In the neurological 
examination report, the physician indicated that he had 
conducted the March 1995 examination, and stated that, at 
that time, the veteran had reported having two separate kinds 
of headaches; one that was productive of a sharp, localized 
pain, and the other was consistent with a tension type 
headache.  The examiner stated that, since the March 1995 
examination, the veteran indicated that his headaches had not 
changed in their character.  A cranial nerve examination was 
normal.  A CT scan of the sinuses revealed a right maxillary 
sinus polyp.  The impression of the physician was that the 
veteran had no neurologic abnormality.  In addition, he 
stated that the veteran's headaches did not fit into any of 
the classifications of headaches used by the International 
Headache Society, but that they were most similar to tension 
type headaches.  Finally, the physician stated that, although 
the headaches are continuous, he indicated that the appeared 
to have little impact on the veteran's "activities of daily 
living."

During the respiratory examination, conducted that same day, 
the veteran reiterated a history of having had two different 
types of frontal headaches for several years.  He explained 
that one type of headaches was characterized by a sudden 
onset and generally persisted for no more than 30 seconds.  
The veteran stated that this type of headache was productive 
of a "sharp lacerating type pain."  He reported that the 
other type was characterized by a longer duration, but that 
it, too, had a sudden onset.  The veteran reported that 
Ibuprofen is effective in relieving the pain stemming from 
the latter type of headache.  Examination of the nose and 
nasal vestibules was normal.  A CT scan was also essentially 
within normal limits.  It did reveal, however, a mucosal 
polyp in the right maxillary antrum, but the examiner 
indicated that it appeared to be of no clinical significance.  
The diagnosis was headaches of undetermined etiology.

Also of record are VA outpatient treatment records dated from 
May 1996 to January 1998.  These records disclose that the 
veteran was seen for complaints of headaches in May and June 
1996.  No opinion with regard to the etiology of the 
veteran's headaches, to include association with any 
diagnosed disorder, is noted.

At the outset, the Board acknowledges that there is no 
specific medical opinion establishing a nexus between the 
veteran's current headache disorder and service.  Here, 
however, the record reflects treatment for headaches (then 
diagnosed as cluster headaches) during service.  The veteran 
has reported additional treatment for headaches while serving 
in Kuwait during the Persian Gulf War; however, the absence 
of service medical records to document such further treatment 
is not inconsistent with the circumstances of the veteran's 
service in a combat zone.  See 38 U.S.C.A. § 1154.  The Board 
also observes that the United States Court of Veterans 
Appeals (Court) has held that headaches are a symptom that a 
lay person is competent to report that he experienced.  Dean 
v. Brown, 8 Vet. App. 449, 455 (1995). While no chronic 
headache disorder was noted at separation from service, the 
veteran and his wife have credibly testified as to the 
veteran's continuing symptoms.  The Board notes that it is 
charged with the duty to assess the credibility and weight 
given to evidence.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Wood v. Derwinski, 1 Vet. App. 190 (1991).  In its 
role as fact finder, the Board finds the veteran to be a 
sincere and honest witness, and observes that his statements 
and testimony regarding the onset and symptomatology of his 
headaches have been generally consistent since he filed this 
claim, and are consistent with the medical evidence of 
record.  Indeed, the fact that the veteran filed a claim for 
service connection within two months post-discharge, and that 
headaches have consistently been diagnosed during each 
pertinent VA examination conducted over a period extending 
from August 1993 to February 1998 tends to support the 
chronic nature of a headache condition.  While earlier 
examiners tended to link the veteran's headaches to an 
unconfirmed sinus disorder, the weight of the medical 
evidence of record, particularly the more recent examiners, 
indicated that the veteran has a headache disorder, although 
the etiology of the disorder is uncertain.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other such point, 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, the Board finds that the record 
suggests that the veteran currently has a chronic headache 
disorder that initially manifested itself in service.  With 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that service connection for a chronic 
headache disorder is warranted.  Id.  Because service 
connection is being granted on a direct basis, an analysis of 
whether the provisions of 38 C.F.R. § 3.317 provide a basis 
for a grant of service connection is unnecessary.  

ORDER

Service connection for a chronic headache disorder is 
granted.


REMAND

Also before the Board are the veteran's claims for service 
connection for nasal congestion and memory loss.  According 
to the veteran, each of these conditions is related to his 
period of active service in the Southwest Asia theater of 
operations during the Persian Gulf War.

In the July 1995 rating action on appeal, the RO denied 
service connection for nasal congestion on the grounds that 
the veteran did not have an undiagnosed sinus condition and 
that he did not have chronic sinusitis or rhinitis due to his 
period of military service.  In that same rating action, the 
RO alternatively denied service connection for memory loss on 
a direct basis as well as on the ground that it was not shown 
to be due to an undiagnosed illness; with regard to the 
latter basis, the RO reasoned that the symptom was not shown 
to be manifest to a degree of 10 percent within two years of 
his service in the Persian Gulf.  

Effective February 3, 1995, VA adopted a final rule, 
38 C.F.R. § 3.117 (1995), to establish the regulatory 
framework necessary for the Secretary to pay compensation 
under the authority granted by the Persian Gulf War Veterans' 
Benefits Act.  60 Fed. Reg. 6665 (1995).  That rule initially 
provided for a two-year presumptive period for undiagnosed 
illness.  Effective April 29, 1997, however, VA amended 
38 C.F.R. § 3.117 to extend through the year 2001 the 
presumptive period for which any such disability may become 
manifest to a compensable degree.  62 Fed. Reg. 23129 (1997).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, the Board finds that a remand for 
consideration of the claim under the revised schedular 
standard is warranted.

The Board also finds that the evidence of record does not 
appear sufficient to evaluate the veteran's remaining claims 
for service connection due to undiagnosed illness under the 
governing criteria.  

Under 38 C.F.R. § 3.317(a)(1) (1998), compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," that it cannot, by history, physical 
examination, and laboratory tests be attributed to any known 
clinical diagnosis.  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered chronic for purposes of adjudication.  
38 C.F.R. § 3.317(a)(3).  Signs or symptoms which may be 
manifestations of undiagnosed illness include, but are not 
limited to, headaches, joint pain, and gastrointestinal signs 
or symptoms.  38 C.F.R. § 3.317(b).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
related to exposure to environmental agents while in the 
Persian Gulf are subject to the adjudicative procedures set 
forth in the Veterans Benefits Administration (VBA) Circular 
20-92-29 (Revised July 2, 1997).  In essence, this 
publication directs an RO, in receipt of a veteran's claim, 
to "undertake all required development action, including 
requesting a VA general medical examination."  With regard 
to nonmedical (lay) evidence, it is noted that records or 
reports of time lost from work, changes in physical 
appearance, changes in physical abilities, and changes in 
mental and emotional attitude are helpful in support of a 
Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes.

A review of the record reveals that the veteran was examined 
by VA in connection with his claims for service connection 
for nasal congestion and memory loss in August 1993, March 
1995 and February 1998.  The Board observes that a review of 
the evidence of record reveals that the examinations do not 
comport with the requirements of the mandatory guidelines for 
Gulf War disability examinations conducted in connection with 
this appeal because they do not indicate whether the symptoms 
reported are attributable to a diagnosis disorder.  
Accordingly, the examinations are inadequate.  Furthermore, 
the veteran has not been apprised of the importance of 
submitting lay statements and other evidence to support his 
claims.  

Finally, the March 1995 VA respiratory examination report 
reflects that the veteran indicated that he was being treated 
for sinus problems at a VA Medical Center in Augusta, 
Georgia.  A review of the record reveals that outpatient 
treatment records dated prior to May 1996 have not been 
associated with the claims folder.  The Court has held that 
VA medical records and reports pertaining to the period prior 
to a Board decision are constructively deemed to be before 
the Board.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  Because 
the veteran's statement indicates that pertinent medical 
records reflecting his post-service treatment for sinus 
problems have not been associated with the claims folder, 
further development is required.

Accordingly, the remaining issues on appeal are hereby 
REMANDED to the RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran from the VA Medical Centers in 
Augusta, Georgia and Greenville, South 
Carolina, and any other facility or 
source identified by the veteran.  
However, if any such records are not 
available, or the search any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file.

2.  The RO should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his disabilities which 
include the following statement:

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown.  Each statement should describe 
exactly what the person observed and 
mention specific dates and places.  A 
person on active duty at the time should 
include his or her service number and 
military unit.

3.  After all available evidence procured 
in connection with the above development 
has been associated with the claims file, 
the veteran should be afforded VA medical 
examination(s) by appropriate 
specialist(s) to identify all signs and 
symptomatology that the veteran claims to 
experience on a chronic basis as a result 
of his service in the Persian Gulf.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestations of each 
claimed disability, should be elicited 
from the veteran.  However, the RO must 
provide the examiner(s) with the 
veteran's claims folder, including a copy 
of this REMAND, for review in connection 
with the claims, and the report should 
reflect consideration of the veteran's 
pertinent medical history.  All 
specialized testing should be completed 
as deemed necessary by the examiner(s).  
The examination(s) must conform to the 
criteria for conducting Persian Gulf War 
examinations contained in the February 6, 
1998 memorandum described above to 
determine the nature and extent of any 
symptomatology attributable to Persian 
Gulf syndrome, to include nasal 
congestion and memory loss.  It should be 
indicated whether there is swelling of 
any joint and whether there is any 
objective evidence of pain.  The examiner 
should then expressly state which 
symptoms and abnormal physical findings 
can be attributed to a known clinical 
diagnosis and which cannot be attributed 
to a known clinical diagnosis.  For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above).  Finally, the examiner(s) 
should express an opinion as to when such 
a symptom or condition initially 
manifested itself and whether it is to be 
regarded as "chronic" (i.e. as having 
existed for six months or more or as 
having resulted in intermittent episodes 
of improvement and worsening over a six-
month period).  

The report of the examination(s) should 
be typewritten.  The examiner(s) must set 
forth the rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
entitlement to service connection for 
nasal congestion and memory loss, to 
include as due to undiagnosed illness 
associated with his Persian Gulf War 
service, in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  In 
doing so, the RO must specifically 
consider 38 C.F.R. § 3.317 (1998) and, if 
deemed appropriate, 38 U.S.C.A. § 1154(b) 
(West 1991) and 38 C.F.R. § 3.304 (1998).  
The RO must provide adequate reasons and 
bases for its determinations, citing to 
all governing legal authority and 
precedent, and addressing all issues and 
concerns that were noted in the REMAND.

6.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 



Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

